

117 HR 5076 IH: Preventing Presidential Election Interference Act
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5076IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mr. Lieu (for himself, Mr. Johnson of Georgia, Ms. Jackson Lee, Mr. Swalwell, Mr. Jones, Ms. Jayapal, and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit executive branch officials from engaging in election interference, and for other purposes.1.Short titleThis Act may be cited as the Preventing Presidential Election Interference Act.2.Interference by executive branch officials and government employeesSection 595 of title 18, United States Code, is amended—(1)in the section heading, by inserting a President or Vice President or before administrative employees;(2)by inserting a President or Vice President, or before a person employed; and(3)by striking or imprisoned not more than one year, and inserting or imprisoned not more than 3 years,. 3.Coercion of political activitySection 610 of title 18, United States Code, is amended by inserting after for any person the following: , including a President or Vice President,. 